ALLOWABILITY NOTICE
This application is being examined under pre-AIA  first-to-invent provisions.

Examiner's amendments I - II
Examiner’s amendments to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

I. Examiner's amendment canceling the restriction requirement and rejoining claims 
An examiner’s amendment to the record appear below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The 7/30/2020 restriction requirement is canceled and claims 6-10 are rejoined.  No claims remain withdrawn.
In view of the cancelation of the restriction requirement as to the rejoined inventions, if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is canceled, the provisions of 35 U.S.C. 121 are no longer applicable. (MPEP 804.01 pertains.)

II. Examiner’s amendment to the claim recitation
The 1/14/2022 listing of claims is further amended as follows:
In claim 27, amend to "...positionable [[at ]]atop the tissue sample..." 

Reasons for allowance
1/14/2022 claims 2, 5-13, 23 and 26-28, as further amended above, are allowed for the reasons of record and as summarized here.  (Claims 1, 3-4, 14-22 and 24-25 are canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because close art, e.g. Wheeler as cited in the now withdrawn rejection, either individually or in obvious combination, does not teach the recited combination of positionable reagent channel, particularly recited region of interest and fluidic removal of a portion of a tissue sample.  Additionally, Applicant's 1/14/2022 remarks at pp. 7-10 further support withdrawal of the rejection.
Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/             Primary Examiner, Art Unit 1631